Citation Nr: 1214618	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  09-46 452	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a right great toe disorder, described as arthritis, first metatarsophalangeal (MTP) joint with residual scar. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to October 1964 and from September 1965 to September 1991. 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In January 2012, the appellant was scheduled to testify before a Veterans Law Judge (VLJ), seated at the RO.  He withdrew his request prior to the hearing and did not request that it be rescheduled. 

This appeal is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC. VA will notify the appellant if further action is required on his part. 


REMAND

The Board finds that a VA medical examination is necessary with respect to the appellant's claim of entitlement to an increased rating for his service-connected right great toe disorder, described as arthritis, 1st MTP joint with residual scar. 

A review of the Central Texas VAMC records reveals that the Veteran was seen in May 2010 for his bilateral foot disorders.  X-rays were ordered, and he was scheduled for a podiatry consult later that month.  

In a subsequent May 2010 VA Podiatry consult the Veteran reported that orthotics which he had received were helping but he still had pain in the right foot.  The Veteran appears to be indicting that his arthritis, 1st MTP joint right had increased in severity since he was last examined for compensation purposes.  The examiner noted that he would review the X-rays of the Veteran's feet with him on his next visit.  

There is no evidence of the X-rays ordered in May 2010 in the claims file.  Neither does it appear that the records of the follow-up VA Podiatry consult are in the claims file.  
The Board finds that the RO should ensure that all appropriate medical records and X-rays are before the Board.  The Board has a duty to obtain all potentially relevant records.  See 38 C.F.R. § 3.159 (2011). 

The Board finds that another VA medical examination in necessary to ensure that the appellant is appropriately rated.  Id.; see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (when a veteran claims that a disability is worse than when originally rated, and the available evidence is insufficient to adequately evaluate the current state of the condition, VA must provide a new examination).

In accordance with 38 C.F.R. § 3.327(a), the Veteran should be accorded a new examination to determine the current severity and extent of his service-connected arthritis, 1st MTP joint, right great toe. 

Accordingly, the case is REMANDED for the following actions: 

1.  The RO/AMC should obtain all pertinent VA treatment records, including any X-rays of the right foot dated from May 2010 to the present which are not already on file, for inclusion in the Veteran's VA claims folder. 

2.  Thereafter, afford the Veteran a VA medical examination in order to assess the current level of severity of his service- connected arthritis, 1st MTP joint right great toe.  The claims file should be made available to the examiner in conjunction with the examination. All necessary diagnostic tests should be conducted. Complete range of motion testing of the right great toe should be undertaken and there must be notation as to the degree of resulting impairment, be it mild, moderate, or severe.  In addition, the examiner should also note any additional limitation of motion of the right great toe due to pain or flare-ups of pain, as supported by objective findings, and any additional limitation of motion due to weakness, excess fatigability, or incoordination.  The degree of additional motion loss, if any, should be set forth in degrees, to the extent possible.  All pertinent diagnoses should be fully set forth, and all clinical and special test findings should be clearly reported.

3.  The Veteran should be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011).

4.  Following any other indicated development, the RO/AMC should readjudicate the claim. If any benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

